*450MEMORANDUM BY THE COURT.
There is no evidence in this case that any misrepresentation, or representation of any sort, was made by the defendant to the plaintiff as to rock, either before or after the plaintiff made its bid. The superintendent of the plaintiff visited the site of the work before the plaintiff made its bid and made an examination of the site and reported to the plaintiff the result of his examination, and upon that report the plaintiff based its bid.
The cases cited in the brief of the plaintiff do not apply here, as the facts in this case differ essentially from the facts proved in the cases cited.
The petition is dismissed.